Citation Nr: 1036925	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure.  

2.  Entitlement to service connection for residuals of bamboo 
poisoning.  

3.  Entitlement to an effective date prior to July 18, 2008, for 
the grant of service connection for bilateral hearing loss.  

4.  Entitlement to an effective date prior to July 18, 2008, for 
the grant of service connection for tinnitus.  

5.  Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:  Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1966 to November 1969.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in April 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied service connection for peripheral neuropathy and bamboo 
poisoning.  

In December 2006, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the file.

In an August 2007 decision, the Board denied the Veteran's claims 
of service connection for peripheral neuropathy and bamboo 
poisoning.  The Veteran appealed the August 2007 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2008 Order, the Court granted a Joint 
Motion to Remand of the parties (the VA Secretary and the 
Veteran), vacated the Board's August 2007 decision, and remanded 
the case back to the Board pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.

In June 2009, the Board remanded the case to the RO for 
additional development of the claims of service connection for 
peripheral neuropathy and bamboo poisoning.

This case also comes before the Board on appeal of an RO rating 
decision in December 2008, which granted service connection for 
bilateral hearing loss and tinnitus, assigning a noncompensable 
rating and a 10 percent rating, respectively, effective July 18, 
2008.  The Veteran appeals the assignment of a noncompensable 
rating for the bilateral hearing loss and the effective date of 
the awards of service connection, arguing that an initial 
compensable rating is warranted for bilateral hearing loss and 
that the effective date for the award of service connection for 
bilateral hearing loss and for tinnitus should be prior to July 
18, 2008.  

The issues of service connection for peripheral neuropathy to 
include as due to herbicide exposure and for residuals of bamboo 
poisoning are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus, and notified 
the Veteran of the decision and of his appellate rights in a 
letter sent to him in April 2005; he did not initiate an appeal 
of the decision.

2.  An application to reopen the claim of entitlement to service 
connection for bilateral hearing loss was received by the RO on 
July 18, 2008, and based on the receipt of new and material 
evidence, the RO reopened the claim and granted service 
connection for bilateral hearing loss, effective July 18, 2008.  

3.  An application to reopen the claim of entitlement to service 
connection for tinnitus was received by the RO on July 18, 2008, 
and based on the receipt of new and material evidence, the RO 
reopened the claim and granted service connection for tinnitus, 
effective July 18, 2008.  

4.  Prior to January 14, 2009, bilateral hearing loss is 
manifested by auditory acuity level I in the right ear and 
auditory acuity level VI (as demonstrating an exceptional pattern 
of hearing impairment) in the left ear.

5.  From January 14, 2009, bilateral hearing loss is manifested 
by auditory acuity level V in the right ear and auditory acuity 
level V (as demonstrating an exceptional pattern of hearing 
impairment) in the left ear.


CONCLUSIONS OF LAW

1.  The April 2005 RO rating decision, which denied the Veteran's 
claims of service connection for bilateral hearing loss and 
tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004, 2009).

2.  An effective date for the grant of service connection for 
bilateral hearing loss prior to July 18, 2008, the date of 
receipt of an application to reopen the claim with new and 
material evidence, is not warranted.  38 U.S.C.A. §§ 5110(a), 
7104, 7105 (West 2002); 38 C.F.R. § 3.400(q)(r) (2009).

3.  An effective date for the grant of service connection for 
tinnitus prior to July 18, 2008, the date of receipt of an 
application to reopen the claim with new and material evidence, 
is not warranted.  38 U.S.C.A. §§ 5110(a), 7104, 7105 (West 
2002); 38 C.F.R. § 3.400(q)(r) (2009).

4.  The criteria for an initial compensable rating prior to 
January 14, 2009, for bilateral hearing loss, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.85, 
4.86, Diagnostic Code 6100 (2009).

5.  The criteria for an initial rating of 20 percent, and no 
higher, from January 14, 2009, for bilateral hearing loss, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.1, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In regard to the higher rating claim and the earlier effective 
date claims, the RO provided the Veteran with content-complying 
VCAA notice on the underlying claims of service connection for 
bilateral hearing loss and tinnitus by letter, dated in August 
2008.  Where, as here, service connection has been granted, the 
service connection claims have been more than substantiated, they 
have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a claim 
for service connection has been substantiated, the filing of a 
notice of disagreement to the RO's effective date for the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  38 C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claims for an earlier effective date for the 
grant of service connection for bilateral hearing loss and 
tinnitus, following the initial grant of service connection.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 
116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was provided an opportunity to 
appear at a hearing, but he declined a hearing.  The RO has 
obtained the service treatment records and VA records, and the 
Veteran has submitted numerous private medical records.  The RO 
has not identified any additional records to obtain on his 
behalf.  

Further, as to the hearing loss claim, VA has conducted necessary 
medical inquiry in an effort to substantiate the claim.  38 
U.S.C.A. § 5103A(d).  The Veteran was afforded a VA audiological 
examination in December 2008, in conjunction with the underlying 
claim of service connection.  In a December 2008 statement, which 
was received in January 2009 as a notice of disagreement with the 
rating assigned to the hearing loss, the Veteran's attorney 
argued that the audiology examination was inadequate for rating 
purposes.  However, he did not explain how the examination, which 
was shown to be comprehensive and to include all necessary 
testing, was inadequate.  

On the claims for an earlier effective date, given the nature of 
the claims, which is principally based on historical records, VA 
has not conducted a contemporaneous medical inquiry in an effort 
to substantiate the claims on appeal.  38 U.S.C.A. § 5103A(d).  
Indeed, a medical examination would be pointless in order to 
address the issue of an earlier effective date, where current 
medical evidence is irrelevant to the claims.  The Board notes 
that the evidence reviewed includes statements submitted by the 
Veteran historically, as well as medical evidence dated prior to 
July 2008 that is relevant to the bilateral hearing loss and 
tinnitus claims.

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.

II.  Earlier Effective Date

The Veteran contends that the effective date of grant of service 
connection for bilateral hearing loss and tinnitus should be 
prior to July 18, 2008.  In a statement received in January 2009, 
his attorney asserted that the Veteran's previous claims of 
service connection for hearing loss and tinnitus were non-final.  
 
The effective date for an award of service connection and 
disability compensation, based on an original claim, is the day 
following separation from active service or the date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise, the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), 
(b)(1); 38 C.F.R. § 3.400 (b)(2).

In this case, the Veteran was separated from active duty in 
November 1969.  The claims file shows that his initial 
compensation claim relative to bilateral hearing loss and 
tinnitus was received by the RO in November 2004.  The file 
discloses no earlier formal or informal claim for this particular 
benefit.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford 
v. Brown, 5 Vet. App. 33 (1993).

These original claims of service connection for bilateral hearing 
loss and for tinnitus were denied by the RO in a rating decision 
dated in April 2005, on the basis that service treatment records 
were negative for hearing loss and tinnitus and that there was no 
current evidence that hearing loss and tinnitus were incurred in 
service.  The Veteran was notified of this decision and of his 
appellate rights in a letter sent to him in April 2005.  There is 
no evidence to show that the Veteran initiated an appeal of the 
April 2005 rating decision with the filing of a notice of 
disagreement.

As the Veteran did not appeal the decision, the April 2005 RO 
decision is considered final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004, 2009).  Previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a) (2009).  In connection with the instant appeal, 
the Veteran has not made specific allegations of clear and 
unmistakable error in a prior final rating decision.  

Inasmuch as the rating decision denying the claims of service 
connection for bilateral hearing loss and tinnitus in April 2005 
is final, the effective date of the grant of service connection 
for bilateral hearing loss and tinnitus must be determined in 
relation to the subsequent claims to reopen.

A final decision can be reopened upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The law provides that when a claim is reopened with new and 
material evidence after a final disallowance, the effective date 
of service connection will be the date of VA receipt of the claim 
to reopen, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(q), (r).

After the RO's last final disallowance of the claim in April 
2005, the next application to reopen the claims of service 
connection for bilateral hearing loss and tinnitus was received 
from the Veteran on July 18, 2008.  In a December 2008 rating 
decision, the RO reopened the claims based on new and material 
evidence received since the final April 2005 RO decision, and on 
consideration of all the evidence the RO granted service 
connection for bilateral hearing loss and tinnitus, effective on 
July 18, 2008.  The additional evidence consisted of a VA 
examination report in December 2008, which indicated that the 
Veteran's diagnosed bilateral hearing loss and tinnitus were 
likely related to noise exposure during service.  

The RO assigned the earliest effective date legally permitted in 
this case for the grant of service connection for bilateral 
hearing loss and tinnitus, which is the date of RO receipt of the 
application to reopen the claims supported by new and material 
evidence.  No earlier effective date is permitted by law in this 
case.

Between the date of the RO's April 2005 rating decision and the 
date of the RO's receipt of the application to reopen the 
bilateral hearing loss and tinnitus claims on July 18, 2008, the 
file discloses no evidence of the Veteran's intent to initiate an 
appeal of the April 2005 RO decision, or to file an application 
to reopen his bilateral hearing loss and tinnitus claims.  Thus, 
as noted, after a final disallowance, the operative date for 
purposes of assigning an effective date for an award of service 
connection is the date of VA receipt of the claim to reopen or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r).

For the above-stated reasons, July 18, 2008 is the correct 
effective date for the award of service connection for bilateral 
hearing loss and for tinnitus.  

III.  Higher Rating For Bilateral Hearing Loss

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for hearing loss range from noncompensable to 100 percent 
and are based on organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests, 
together with the average hearing threshold level as measured by 
pure tone audiometry tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule establishes 
eleven auditory acuity levels, ranging from numeric level I for 
essentially normal acuity to numeric level XI for profound 
deafness.  38 C.F.R. § 4.85.

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is noted that 
the Veteran's attorney has argued that VA failed to discuss the 
opinion of the VA examiner in December 2008, who described the 
Veteran's bilateral hearing loss as "severe".  While it may be 
the assessment of an examiner to describe an individual's hearing 
loss as mild, moderate, or severe, it is the mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered that is the 
critical factor when determining the disability rating.  

The Veteran's bilateral hearing loss has been rated as 
noncompensable ever since service connection was established in 
July 2008, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The record shows that the Veteran underwent a VA examination in 
December 2008 and a private audiological evaluation on January 
14, 2009.  At the time of the December 2008 VA examination, 
audiometric testing revealed the following pure tone thresholds, 
in decibels, at 1000, 2000, 3000, and 4000 Hertz:  25, 60, 70, 
and 70, for an average of 56 in the right ear; and 30, 70, 75, 
and 75, for an average of 63 in the left ear.  Speech recognition 
scores per Maryland CNC were 100 percent in the right ear and 84 
percent in the left ear.  These VA audiometric findings reflect 
level I auditory acuity in the right ear and level III auditory 
acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These 
numeric designations in combination correspond to a zero percent, 
or noncompensable, rating under Table VII, Diagnostic Code 6100.

At the time of the private audiogram in January 2009, audiometric 
testing was performed for pure tone thresholds, in decibels, at 
1000, 2000, 3000, and 4000 Hertz in each ear.  Although specific 
pure tone thresholds for each of these frequencies were presented 
in graph form, the audiologist did specify an average for the 
four pure tone thresholds of 53 in the right ear and 61 in the 
left ear.  Speech recognition scores per Maryland CNC were 72 
percent in the right ear and 76 percent in the left ear.  These 
audiometric findings reflect level V auditory acuity in the right 
ear and level IV auditory acuity in the left ear.  38 C.F.R. § 
4.85, Table VI.  These numeric designations in combination 
correspond to a 10 percent rating under Table VII, Diagnostic 
Code 6100.

There are no other audiograms - VA or private - to indicate that 
the Veteran's auditory acuity levels were much different than 
those reflected on the VA examination report.  An April 2008 VA 
outpatient record indicates that word recognition scores were 96 
percent in the right ear at 50 decibels and 84 percent in the 
left ear at 50 decibels (and 92 percent at 60 decibels).  

However, the Board notes that the VA and private audiogram 
findings demonstrate an exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86 in left ear only.  While there is not a 
showing of puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz to be 55 decibels or more, it is shown in December 2008 and 
January 2009 that there is a puretone threshold of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 
C.F.R. § 4.86.  In such a case, the Roman numeral designation for 
hearing impairment is determined from either Table VI (as 
previously discussed) or Table VIa, whichever results in the 
higher numeral.  Then, that numeral is elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b).  

In this case, the Veteran's puretone thresholds of the left ear 
in December 2008 and January 2009 are shown to meet or exceed the 
specific criteria required for there to be an exceptional pattern 
of hearing impairment under 38 C.F.R. § 4.86.  In December 2008, 
his puretone threshold average of 63 in the left ear in Table VIa 
is given the numeric designation of V, which is elevated to the 
next higher Roman numeral of VI.  Thus, using the level I 
auditory acuity in the right ear and level VI auditory acuity in 
the left ear (which demonstrates the exceptional pattern of 
hearing), these numeric designations in combination correspond to 
a zero, or noncompensable, rating under Table VII, Diagnostic 
Code 6100.  In other words, based on the VA examination findings, 
a higher rating for bilateral hearing loss is not warranted.  

On January 14, 2009, the audiological graph clearly depicts a 
puretone threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz in the left ear only.  The 
Veteran's puretone threshold average of 61 in the left ear in 
Table VIa is given the numeric designation of IV, which is 
elevated to the next higher Roman numeral of V.  Thus, using the 
level V auditory acuity in the right ear and level V auditory 
acuity in the left ear (which demonstrates the exceptional 
pattern of hearing), these numeric designations in combination 
correspond to a 20 percent rating under Table VII, Diagnostic 
Code 6100.  In other words, based on the private audiological 
findings, a higher rating for bilateral hearing loss is in order.  

The Board has given consideration of whether separate ratings may 
be assigned for separate periods of time based on the facts found 
("staged ratings").  See Hart v. Mansfield, 21 Vet. App. 505 
(2007) (staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings).  The Board concludes that the 
evidence shows that the Veteran's bilateral hearing loss 
disability is appropriately rated as noncompensable for the 
period prior to January 14, 2009 and as 20 percent disabling for 
the period beginning January 14, 2009.  

Extraschedular Rating

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether a claim should be referred to the 
VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

A review of the record indicates that the Veteran is retired.  
Further, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a higher 
rating for more severe symptoms.  As the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
rating is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. § 
3.321(b)(1). 


ORDER

An effective date prior to July 18, 2008, for the grant of 
service connection for bilateral hearing loss, is denied.

An effective date prior to July 18, 2008, for the grant of 
service connection for tinnitus, is denied.

An initial compensable rating for bilateral hearing loss, prior 
to January 14, 2009, is denied.  

An initial rating of 20 percent for bilateral hearing loss, from 
January 14, 2009, is granted.  


REMAND

On the claims of service connection for peripheral neuropathy and 
for residuals of bamboo poisoning, the Board remanded the case in 
June 2009 in order to obtain a medical examination.  The Veteran 
underwent a VA examination in July 2009; however, the examiner 
unfortunately did not furnish any rationale for his opinion that 
a neuropathy of the lower extremities was not caused by or 
related to military service, and he did not note and discuss the 
private medical opinions (e.g., those dated in July 2005 and 
October 2008) of record, which were filed in support of the 
claims.  Further, it cannot be said that the report represents 
substantial compliance with the Board remand, as the Board 
explicitly asked for rationale for all medical opinions and a 
discussion of the private medical opinions.  Thus, the case 
should be returned for an addendum opinion.  Under Stegall v. 
West, 11 Vet. App. 268, 271 (1998), a remand is necessary to 
ensure compliance with the Board's directive.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file 
reviewed by the VA examiner who conducted the 
examination in July 2009, if available, or 
another VA examiner if he is not, to address 
the following:  is it at least as likely as 
not that any current peripheral neuropathy 
disability or residuals of bamboo poisoning 
are related to service?

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner must note and 
discuss the private medical opinions of 
record.  For example, Dr. K in July 2005 and 
October 2008 commented on a possible 
connection between the Veteran's 
susceptibility to infection and service.  
(The Veteran's exposure to Agent Orange is 
conceded.)  A rationale for all medical 
opinions must be provided.

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence both 
for and against the conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find 
against causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

2.  After the above development is completed, 
adjudicate the claims.  If any benefit 
remains denied, furnish the Veteran and his 
attorney a supplemental statement of the case 
and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


